[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT         FILED
                    _____________________________ COURT OF APPEALS
                                               U.S.
                                                  ELEVENTH CIRCUIT
                                                     JAN 31, 2012
                             No. 10-14473
                                                      JOHN LEY
                    _____________________________
                                                       CLERK

                 D. C. Docket No. 5:08-cv-00011-WTM-JEG


MELVIN JAMES JACKSON,

                                                         Plaintiff-Appellant,
     versus

WARDEN DON JACKSON,
DOCTOR CHARLES HARDEN,
JUDY L. EDGY, P.A.,

                                                      Defendants-Appellees.

              _________________________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
              _________________________________________

                            (January 31, 2012)

Before TJOFLAT, EDMONDSON, and FAY, Circuit Judges.


PER CURIAM:
        Melvin James Jackson, a Georgia prisoner proceeding pro se, appeals the

dismissal of his civil rights action, 42 U.S.C. § 1983. The district court granted

summary judgment in favor of Defendants Warden Donald Jackson, Dr. Charles

Harden, and Nurse Judy Edgy, all of whom were prison employees. No reversible

error has been shown; we affirm.

        In his section 1983 complaint, Jackson alleged that he received inadequate

medical care for his hernia in violation of the Eighth Amendment. He claimed that

Defendants delayed necessary surgery on his hernia and that absent surgery, he

was at risk for internal bleeding, intestinal obstruction, gangrene, and death.* The

district court, adopting the magistrate judge’s report and recommendation, granted

summary judgment to Defendants because Jackson failed to demonstrate that he

had a serious medical need or that Defendants were deliberately indifferent to that

serious medical need.

        On appeal, Jackson argues that he should have received hernia surgery

earlier than he did. We review de novo a district court’s grant of summary

judgment and apply “the same legal standards applied by the district court.”


    *
     The district court initially dismissed Jackson’s complaint pursuant to 28 U.S.C. § 1915(g),
concluding that he was ineligible to proceed in forma pauperis. We vacated on appeal, determining
that Jackson met an exception to section 1915(g)’s three-strikes rule because -- accepting his
allegations as true -- he faced an imminent danger of serious physical injury when he filed suit. On
remand, the district court permitted Jackson to proceed with his complaint.

                                                 2
Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259 (11th Cir. 2004). In

addition, we liberally construe pro se pleadings. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      To show deliberate indifference to a serious medical need, a plaintiff must

demonstrate three components: (1) the defendant’s subjective knowledge of the

risk of serious harm; (2) the defendant’s disregard of that risk; and (3) that the

defendant’s conduct rose to more than mere negligence. Farrow v. West, 320 F.3d
1235, 1245 (11th Cir. 2003). A medical need may be considered serious if a delay

in treating it makes it worse. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th

Cir. 2010). For medical treatment to rise to the level of a constitutional violation,

the care must be “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Harris v. Thigpen, 941
F.2d 1495, 1505 (11th Cir. 1991).

      We conclude that the district court properly granted summary judgment to

Defendants. Evidence showed that Jackson received treatment for his hernia

symptoms, including receiving pain medication and a hernia truss. That Jackson

failed to comply with his prescribed course of treatment by not wearing the truss is

also evident. Dr. Harden met with Jackson at least three times and determined that

Jackson’s hernia was non-strangulated and posed no risk. Because it is common

                                           3
medical practice to postpone surgery until a hernia becomes strangulated, Dr.

Harden considered Jackson’s surgery elective and submitted a request for elective

surgery to the prison’s Utilization Committee. Jackson’s request was approved,

and he received hernia surgery about six months after his initial complaint to

prison staff. When his surgery was performed, Jackson’s hernia remained

non-strangulated.

      The care Jackson received was adequate and certainly not “so grossly

incompetent, inadequate, or excessive as to shock the conscience or to be

intolerable to fundamental fairness.” See Harris, 941 F.2d at 1505. The delay in

receiving surgery was because the hernia remained treatable without surgery and

posed no risk to Jackson’s health. Moreover, the delay did not worsen Jackson’s

condition. See Mann, 588 F.3d at 1307. That Jackson felt he should have had

surgery earlier than he did is insufficient to support a deliberate indifference claim.

See Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (whether defendants

“should have employed additional diagnostic techniques or forms of treatment ‘is

a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding” constitutional liability); Harris, 941 F.2d at 1505

(explaining that a difference in medical opinion between the prison’s medical staff




                                          4
and the inmate about the inmate’s course of treatment will not support a claim of

cruel and unusual punishment).

      Construing the facts in the light most favorable to Jackson, the record does

not demonstrate that Defendants’ conduct amounted to a constitutional violation.

The district court correctly granted summary judgment to Defendants.

      AFFIRMED.




                                         5